               Case 1:17-cv-03477-CCB Document 63 Filed 01/21/21 Page 1 of 1



                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF MARYLAND

DARIUS KIMBROUGH,                              *

          Plaintiff,                           *

v.                                             *      Case No. 17-3477 CCB

TYLER SENTZ, et al.,                           *

          Defendants.                          *

     *         *           *     *   *   *    *    *   *              *      *        *    *
                                     SUGGESTION OF DEATH

          1.        The undersigned, counsel to Defendants Officer Ryan Perry, Officer

Jonathan Van Curan, and Detective Tyler Sentz, suggests that Plaintiff, Darius

Kimbrough, died in Baltimore City, Maryland on or about November 11, 2020.

          2.        The undersigned is not aware of the designation of any personal

representative of Mr. Kimbrough.

                                               Respectfully submitted,

Dated: January 21, 2021                          /s/
                                               Christopher C. Jeffries (Fed. Bar. No. 28587)
                                               KRAMON & GRAHAM, P.A.
                                               One South Street, Suite 2600
                                               Baltimore, Maryland 21202
                                               Phone: (410) 752-6030
                                               Fax: (410) 539-1269
                                               cjeffries@kg-law.com

                                               Counsel for Officer Ryan Perry, Officer
                                               Jonathan Van Curan, and Detective Tyler Sentz




18194/34/03566044.DOCXv1
